Citation Nr: 0205245	
Decision Date: 05/24/02    Archive Date: 06/03/02

DOCKET NO.  99-16 518	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a skin disorder, to 
include consideration as having been due to herbicide 
exposure.

2.  Entitlement to service connection for bilateral hearing 
loss.

3.  Entitlement to service connection for sterility, to 
include consideration as having been due to herbicide 
exposure.

4.  Entitlement to an increased (compensable) rating for 
shell fragment wound scars of the legs, arms, buttocks, back 
and genital area.

5.  Entitlement to an effective date earlier than April 1, 
1999, for a grant of service connection for post-traumatic 
stress disorder.

6.  Entitlement to an effective date earlier than June 10, 
1999, for assignment of a compensable evaluation for 
tinnitus.  

(The issue of entitlement to an initial rating for post-
traumatic stress disorder higher than 10 percent disabling 
will be the subject of a later decision.)


REPRESENTATION

Appellant represented by:	Clayte Binion, attorney


ATTORNEY FOR THE BOARD

Michael Martin, Counsel


INTRODUCTION

The veteran had active service from October 1966 to April 
1969.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from decisions of April 1998 and later by 
the Department of Veterans Affairs (VA) Waco, Texas, Regional 
Office (RO).  

The Board notes that in a letter dated in June 2001, the 
veteran, through his attorney, withdrew a claim for service 
connection for personality problems.  

The Board is undertaking additional development on the issue 
of entitlement to a higher initial rating for post-traumatic 
stress disorder pursuant to authority granted by 67 Fed. Reg. 
3,099, 3,104 (Jan. 23, 2002) (to be codified at 38 C.F.R. § 
19.9(a)(2)).  When it is completed, the Board will provide 
notice of the development as required by Rule of Practice 
903.  (67 Fed. Reg. 3,099, 3,105 (Jan. 23, 2002) (to be 
codified at 38 C.F.R. § 20.903.)  After giving the notice and 
reviewing your response to the notice, the Board will prepare 
a separate decision addressing that issue.

FINDINGS OF FACT

1.  All evidence necessary for review of the issues on appeal 
has been obtained, and the VA has satisfied the duty to 
notify the veteran of the law and regulations applicable to 
his claims and the evidence necessary to substantiate his 
claims.

2.  The veteran's skin disorder was not present until many 
years after separation from service and did not result from 
any incident in service including exposure to herbicides.

3.  The veteran does not currently have hearing loss with the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, or 4000 Hertz being 40 decibels or greater; or auditory 
thresholds for at least three of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz being 26 decibels or greater; or 
speech recognition scores using the Maryland CNC Test being 
less than 94 percent.

4.  Sterility (due to a low sperm count) was not shown until 
many years after separation from service and did not result 
from any incident in service including shell fragment wounds 
and exposure to herbicides.

5.  The shell fragment wound scars of the legs, arms, 
buttocks, back and genital area are not painful and tender on 
objective examination, are not poorly nourished with repeated 
ulceration, and do not interfere with the functions of the 
affected areas.

6.  The veteran filed a claim for service connection for a 
mental disorder on June 2, 1997, and continuously pursued 
that claim until service connection was granted for post-
traumatic stress disorder.

7.  The veteran's tinnitus was periodic and intermittent 
rather than persistent during the period prior to June 10, 
1999.




CONCLUSIONS OF LAW

1.  The veteran's skin disorder was not incurred in or 
aggravated by service, and may not be presumed to have 
resulted from herbicide exposure.  38 U.S.C.A. §§ 1110, 1131 
(West 1991 & Supp. 2001); 38 C.F.R. §§ 3.307, 3.309 (2001).

2.  A bilateral hearing loss disability was not incurred in 
or aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 
1991 & Supp. 2001); 38 C.F.R. § 3.385 (2001).

3.  Sterility (due to a low sperm count) was not incurred in 
or aggravated by service, and may not be presumed to have 
been a result of exposure to herbicides.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1131, 1137 (West 1991 & Supp. 
2001); 38 C.F.R. §§ 3.307, 3.309 (2001).

4.  The criteria for a compensable initial rating for shell 
fragment wound scars of the legs, arms, buttocks, back and 
genital area are not met.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. § 4.118, Diagnostic Codes 7803, 7804, 7805 (2001).

5.  The criteria for assignment of an effective date of June 
2, 1997, for a grant of service connection for post-traumatic 
stress disorder are met.  38 C.F.R. § 3.400 (2001).

6.  The criteria for entitlement to an effective date earlier 
than June 10, 1999, for the assignment of a compensable 
rating for tinnitus are not met.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. §§ 3.400, 4.87, Diagnostic Code 6260 (1998 & 
2001).







REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matter: Duty to Assist

During the pendency of this appeal, on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
The Act is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date. See Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  The new law eliminates 
the concept of a well-grounded claim, and redefines the 
obligations of the VA with respect to the duty to assist 
claimants in the development of their claims.  First, the VA 
has a duty to notify the appellant and his representative, if 
represented, of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. §§ 5102 and 
5103 (West Supp. 2001).  Second, the VA has a duty to assist 
the appellant in obtaining evidence necessary to substantiate 
the claim.  38 U.S.C.A. § 5103A (West Supp. 2001).  

The VA has promulgated revised regulations to implement these 
changes in the law.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(to be codified as amended at 38 C.F.R §§ 3.102, 3.156(a), 
3.159 and 3.326(a)).  The intended effect of the new 
regulations is to establish clear guidelines consistent with 
the intent of Congress regarding the timing and the scope of 
assistance VA will provide to a claimant who files a 
substantially complete application for VA benefits, or who 
attempts to reopen a previously denied claim.

The Board finds that the VA's duties under the law and 
recently revised implementing regulations have been 
fulfilled.  The veteran was provided adequate notice as to 
the evidence needed to substantiate his claims.  The Board 
concludes the discussions in the rating decisions, the 
statement of the case (SOC), the supplemental statements of 
the case (SSOCs), and letters sent to the veteran informed 
him of the information and evidence needed to substantiate 
the claims and complied with the VA's notification 
requirements.  The RO also supplied the veteran with the 
applicable regulations in the SOC and SSOCs.  The basic 
elements for establishing service connection, for rating the 
service-connected disorders, and for assigning effective 
dates have remained unchanged despite the change in the law 
with respect to duty to assist and notification requirements.  
The VA has no outstanding duty to inform the appellant that 
any additional information or evidence is needed.

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issues on appeal has been 
obtained.  The veteran has declined the opportunity to have a 
hearing.  All relevant evidence identified by the veteran was 
obtained and considered.  The claims file contains the 
veteran's service medical records.  The available post-
service treatment records have also been obtained.  The 
veteran has reported that some post-service treatment records 
are not available as they were destroyed.  The veteran has 
been afforded disability evaluation examinations by the VA to 
assess the nature and severity of the disorders.  With regard 
to the adequacy of the examinations, the Board notes that the 
examination reports reflect that the examiners recorded the 
past medical history, noted the veteran's current complaints, 
conducted physical examinations, and offered appropriate 
assessments and diagnoses.  

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by the VA to obtain evidence 
necessary to substantiate the veteran's claims.  The Board 
finds that the examination reports coupled with the other 
evidence of record provide sufficient information to 
adequately evaluate the veteran's claims.  Therefore, no 
further assistance to the veteran with the development of 
evidence is required.  

In the circumstances of this case, a remand to have the RO 
take additional action under the new Act and implementing 
regulations would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
the VA with no benefit flowing to the veteran); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on the VA 
with no benefit flowing to the veteran are to be avoided).  
The VA has satisfied its obligation to notify and assist the 
veteran in this case.  Further development and further 
expending of the VA's resources is not warranted.  Taking 
these factors into consideration, there is no prejudice to 
the veteran in proceeding to consider the claims on the 
merits.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

I.  Entitlement To Service Connection For A Skin Disorder, To 
Include Consideration As Having Been Due To Herbicide 
Exposure.

The veteran contends that the RO made a mistake by denying 
his claim for service connection for a skin disorder.  He 
contends that the skin disorder resulted from exposure to 
herbicides in service when he was stationed in Vietnam.

In general, service connection may be granted for disability 
due to disease or injury incurred in or aggravated by 
service.  See 38 U.S.C.A. §§ 1110, 1131.  If a chronic 
disorder, such as a malignant tumor or scleroderma, is 
manifest to a compensable degree within one year after 
separation from active service, the disorder may be presumed 
to have been incurred in service.  See 38 U.S.C.A. §§ 1101, 
1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

The veteran's service medical records are negative for 
references to a chronic skin disorder.  The report of a 
medical history given by the veteran in May 1969 in 
connection with his elimination from service shows that he 
denied having a history of skin diseases.  He also denied a 
history of boils.  Although he checked a box indicating that 
he had a tumor, growth, cyst or cancer, it was noted that 
this pertained to a cyst on the penis.  The report of a 
medical examination conducted at that time shows that 
clinical evaluation of the veteran's skin was normal.  

There is no medical evidence that the veteran's skin disorder 
was present until many years after separation from service.  
The earliest treatment record is from the VA and is dated in 
November 1985.  The record shows that the veteran was seen 
for a small sebaceous cyst on his back which was not 
infected.  Similarly, a VA treatment record dated in October 
1997 shows that the veteran was treated for an infected 
sebaceous cyst which had been on his back for three years.  
The records do not contain any indication that the skin 
disorder was related to service.  

With respect to the claim that the veteran's skin disorder is 
due to exposure to Agent Orange in service, the Board notes 
that his record of service (DD-214) shows that he had service 
in Vietnam, so exposure to Agent Orange and other herbicide 
agents may be presumed if the veteran is shown to have 
developed a disease listed in 38 C.F.R. § 3.309(e).  See also 
38 C.F.R. § 3.307(a)(6).  

Under 38 C.F.R. § 3.309(e), certain diseases may be presumed 
to have resulted from exposure to certain herbicide agents 
such as Agent Orange.  The list includes, among others, 
chloracne or other acneform diseases consistent with 
chloracne, porphyria cutanea tarda, and subacute peripheral 
neuropathy.  See 38 C.F.R. § 3.309(e).  Chloracne, porphyria 
cutanea tarda, and subacute peripheral neuropathy must be 
manifest within one year after the last exposure to an 
herbicide agent.  38 C.F.R. § 3.307(a)(6).

Thus, service connection may be presumed for residuals of 
Agent Orange exposure by showing two elements.  First, a 
veteran must show that he served in the Republic of Vietnam 
during the Vietnam War era.  See 38 U.S.C.A. § 1116; 
38 C.F.R. § 3.307(a)(6).  Second, the veteran must be 
diagnosed with one of the specific diseases listed in 
38 C.F.R. § 3.309(e).  See Brock  v. Brown, 10 Vet. App. 155, 
162 (1997).  If a disorder is not listed in 38 C.F.R. 
§ 3.309(e), the presumption of service connection related to 
Agent Orange is not available, and the presumption of 
exposure to herbicides is also precluded.  See McCartt v. 
West, 12 Vet. App. 164 (1999).

The Board notes further, the Secretary of the Department of 
Veterans Affairs has determined that there is no positive 
association between exposure to herbicides and any other 
condition for which the Secretary has not specifically 
determined that a presumption of service connection is 
warranted.  In this regard, the Board observes that, in 
August 1996, and again most recently in November 1999, VA 
issued a notice in which it was determined that a presumption 
of service connection based on exposure to herbicides used in 
Vietnam should not be extended to skin cancer, including 
malignant melanoma, basal cell carcinoma, and squamous cell 
carcinoma.  See Notice, 61 Fed. Reg. 57586-57589 (1996); 64 
Fed. Reg. 59232-59243 (1999).  

Even if an appellant is found not entitled to a regulatory 
presumption of service connection, the claim must still be 
reviewed to determine if service connection can be 
established on a direct basis.  See Combee v. Brown, 34 F.3d 
1039 (Fed. Cir. 1994) (holding that the Veterans' Dioxin and 
Radiation Exposure Compensation Standards (Radiation 
Compensation) Act, Pub. L. No. 98-542, § 5, 98 Stat. 2724, 
2727- 29 (1984), does not preclude a veteran from 
establishing service connection with proof of actual direct 
causation).  However, where the issue involves such a 
question of medical causation, competent evidence is 
required.  See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).

The report of a skin examination conducted by the VA in 
August 1997 shows that the veteran gave a history of having 
boils on his back, neck, ears, buttocks, arms and legs.  He 
reportedly did not experience this until within a year after 
leaving Vietnam while he was stationed at Fort Hood, Texas.  
He reported that earlier in his service while stationed in 
Vietnam he had been in areas which were sprayed by Agent 
Orange.  Following examination, the diagnosis was chloracne, 
boils and cysts developing shortly after Agent Orange 
exposure sustained while on active duty in the Republic of 
Vietnam.  The examiner noted that the veteran remembered 
frequently being sprayed while on maneuvers in the central 
highlands of Vietnam.  

A subsequent dermatology examination conducted by the VA in 
October 1999 contains a different diagnosis.  It was noted 
that the veteran had a history of a rash on his face and 
forearms, and sebaceous cysts.  On examination, there were 
excoriated non-crusted plaques on the forearms.  The face was 
clear.  The diagnosis was suspected photosensitivity disorder 
with polymorphic light symptoms.  

Regardless of whether the veteran currently has a diagnosis 
of chloracne, the Board notes that for service connection for 
chloracne to be granted on the basis of the herbicide 
presumption, it is necessary that the disorder have been 
manifest within a year after the last exposure to herbicides.  
The veteran's DD 214 shows that he had Vietnam service from 
July 8 to October 15, 1968.  Therefore, chloracne would have 
had to have been manifest by October 15, 1969 in order to 
invoke the presumption.  In the VA examination of August 
1997, the veteran reported that it was manifest after he left 
Vietnam while he was stationed at Fort Hood.  The Board 
finds, however, that the preponderance of the evidence shows 
that chloracne was not manifest during that period of time.  
The veteran was discharged in April 1969.  The service 
medical records from October 1968 until April 1969 do not 
contain any indication that any skin disorder was present, 
and in fact show that he denied having a skin disease at 
separation and examination of the skin at that time was 
normal.  The Board also notes that there are no post service 
treatment records from during the period between his 
discharge in April 1969 and the end of the one year 
presumptive period in October 1969.  

The veteran has presented his own statements and lay 
statements from his relatives which are to the effect that he 
had a skin disorder after returning from service.  A 
statement from the veteran's mother dated in December 1999 
shows that she reported that after the veteran was discharged 
from service and returned home, "He would never undress in 
front of anyone and refused to wear shorts or go without a 
shirt as his skin problems were really bad and the shrapnel 
would come to the surface and make boils and look infected.  
I had him go to a doctor who I was working for at that time 
for an exam, and the doctor (Dr. W.W. Bailes) ...treated [the 
veteran] for cysts on his body and other health problems 
which he was having.  [He} seemed to have bouts of deep 
depression which would last for days or weeks, was having 
terrible ear aches, had crying spells all the time, and the 
boils and cysts that would come up on his back and the back 
of his neck were so painful that he could hardly stand to 
wear clothes."  

The veteran has reported that records are not available from 
Dr. Bailes.  He reportedly died in the 1970's and the records 
were destroyed by his staff shortly thereafter.  The Board 
also notes that in his claim form of May 1997, the veteran 
listed treatment for a skin disorder by a Dr. Marshall 
Morrison on an unspecified date, but did not mention having 
received any treatment from Dr. Bailes.  A record from Dr. 
Morison has been obtained, but does not contain references to 
treatment for a skin disorder.  

The Board finds that the lack of complaints in the veteran's 
service medical records, the specific denial of a history of 
skin diseases and the normal skin examination on separation, 
and the lack of any medical evidence of treatment until more 
than 16 years after separation from service outweigh the lay 
accounts of chloracne having been present during and shortly 
after service which were presented by the veteran and his 
mother.  This is particularly true where the veteran's 
mother's account of the veteran having been treated for a 
skin disorder by Dr. Bailes shortly after service is 
contradicted by the veteran's original claim form in which he 
did not list any treatment from Dr. Bailes.  

To the extent that the veteran contends that the VA 
examination report of August 1997 includes a medical opinion 
linking the current skin disorder during service, the Board 
notes that the diagnosis of chloracne having onset shortly 
after being sprayed in service was based on the veteran's 
history of having manifested the disorder in service.  For 
the reasons explained above, the Board has rejected that 
history.  Therefore, an opinion based on that history cannot 
support a claim.  An opinion based on an inaccurate history 
has essentially no probative value.  See Kightly v. Brown, 6 
Vet. App. 200 (1994).  The Board notes that 38 U.S.C.A. 
§ 1154(b) does not apply in this instance as the veteran 
claims that the skin disorder became manifest after returning 
from Vietnam, not while he was under combat conditions.

The Board also notes that the veteran's own opinion that his 
current skin complaints are related to service is not enough 
to support his claim.  Lay persons, such as the veteran, are 
not qualified to offer an opinion that requires medical 
knowledge, such as a diagnosis or an opinion as to the cause 
of a disability.  See Espiritu v. Derwinski, 2 Vet. App. 492, 
494-5 (1992).

The veteran's attorney contends that a letter from The United 
States Army Center for Research of Unit Records dated in 
February 2001 supports the veteran's claim as it shows that 
herbicide was applied in the areas where the veteran was 
located.  The Board finds, however, that exposure to a 
herbicide, without development of chloracne within a year, is 
not enough to support the claim.  The veteran's skin disorder 
was not present until many years after separation from 
service, and did not result from any incident inservice 
including exposure to herbicides.  Accordingly, the Board 
concludes that the skin disorder was not incurred in or 
aggravated by service, and may not be presumed to have 
resulted from herbicide exposure.

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim of 
entitlement to service connection for a skin disorder claimed 
as secondary to herbicide exposure.  See Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990); 38 C.F.R. §§ 3.102, 
4.3.

II.  Entitlement To Service Connection For Bilateral Hearing 
Loss.

Service connection for hearing loss may only be granted if 
the claimed hearing loss is of sufficient severity to be 
considered a disability for VA purposes.  Specifically, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz is 40 decibels or greater; or when 
the auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The veteran has not presented any evidence showing that he 
currently has hearing loss which is severe enough to be 
considered to be a hearing loss disability for which service 
connection may be granted under 38 C.F.R. § 3.385.  On the 
authorized audiological evaluation in August 1997, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT

15
10
10
30
LEFT

20
10
10
25

The average loss on the right side was 16 decibels, and the 
average loss on the left was 16 decibels.  Speech audiometry 
revealed speech recognition ability of 100 percent in the 
right ear and of 96 percent in the left ear.

The veteran has also submitted an audiology report dated in 
March 2000 from a private ear, nose and throat specialist 
which reflects that, pure tone thresholds, in decibels, were 
as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
25
15
15
35
LEFT
10
20
10
10
30

The average loss on the right side was 18 decibels, and the 
average loss on the left was 13 decibels.  Speech audiometry 
revealed speech recognition ability of 100 percent in the 
right ear and of 100 percent in the left ear.

The Board notes that the results on the private examination 
are comparable to the findings on the VA examination.  Thus, 
there is no evidence to establish that the veteran currently 
has a hearing loss disability within the meaning of 38 C.F.R. 
§ 3.385.  The veteran does not currently have hearing loss 
with the auditory threshold in any of the frequencies 500, 
1000, 2000, 3000, or 4000 Hertz being 40 decibels or greater; 
or auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz being 26 decibels or 
greater; or speech recognition scores using the Maryland CNC 
Test being less than 94 percent.  Accordingly, the Board 
concludes that a hearing loss disability was not incurred in 
or aggravated by service.

III.  Entitlement To Service Connection For Sterility, To 
Include Consideration
 As Having Been Due To Herbicide Exposure.

The veteran's service medical records do not contain any 
evidence of the presence of sterility, a low sperm count, or 
any similar problem.  Although the veteran was treated for 
wounds to the upper thighs and buttocks, there is no 
indication in the service medical records that this resulted 
in any injury to his testicles.  A record dated in September 
1968 shows that the pertinent diagnosis was fragment wounds 
buttocks and thighs, no nerve or artery involvement.  

The report of a medical history given by the veteran in May 
1969 for the purpose of his elimination from the army does 
not contain any mention of any such disorder.  The report of 
a medical examination conducted for the purpose of 
elimination from service shows that the veteran's 
genitourinary system was normal.  

The earliest post service medical treatment record with a 
reference to such a disorder is the report of a seminal fluid 
analysis performed by the VA in August 1997.  The report 
shows that the sperm count was less that one million.  It was 
noted that there were too few sperm to evaluate sperm 
morphology.  

The report of a genitourinary examination conducted by the VA 
in October 1999 shows that the veteran was seen for 
evaluation of his claim for sterility.  The examiner noted 
that the veteran's sperm count was low at one million, and 
that a normal count would be twenty million or more.  The 
veteran reported that he had been married four times but had 
not had any children.  He also said that his wives had been 
able to bear children after remarrying.  The examiner 
indicated that the veteran did not have a history of any 
other conditions which might produce sterility, except that 
he had mumps in childhood.  The veteran did not know whether 
or not this had been accompanied by orchitis.  On 
examination, there was a 4 inch scar in the right inguinal 
area from repair of a hernia in 1992.  There was no evidence 
of recurrence of the hernia.  The penis was normal, and the 
testicles appeared slightly smaller than normal.  The 
testicles were of normal consistency and non tender.  The 
examiner conclude that the etiology of the sterility claimed 
by the veteran was unknown.  

The Board has noted that the report of the scars examination 
conducted by the VA in October 1999 shows that all of the 
scars were very small.  The scars were located in a variety 
of areas including the genital area.  In an addendum, the 
examiner reported that the scars were all very superficial.  

The veteran's mother stated in December 1999 that the veteran 
had been seen by a doctor shortly after service, and had been 
told that he was sterile and it was impossible for him to 
have any children.  

Based on this evidence, the Board finds that sterility was 
not shown until many years after separation from service and 
did not result from any incident in service to include shell 
fragment wounds and exposure to herbicides.  The Board notes 
that sterility is not one of the disorders which may be 
presumed to have been due to exposure to Agent Orange.  The 
Board also notes that, although the veteran sustained shell 
fragment wounds to various areas of his body including the 
genital area, these wounds were described as being very 
superficial and not productive of disability.  There is no 
medical evidence that the veteran had any underlying injury 
to his testicle or other part of his reproductive system.  No 
medical opinion has been presented linking a disorder such as 
sterility to service.  On the contrary, the only medical 
opinion of record is to the effect that the cause of the 
sterility is unknown.  The Board has noted that the veteran's 
attorney has argued that this opinion is flawed as it was 
based on an incorrect history.  He argues that the examiner 
was under the mistaken impression that the veteran had mumps 
during childhood, and that the veteran had not sustained any 
injury to the genitals in service when in fact he sustained 
shell fragment wounds there.  The Board finds, however, that 
the examination is adequate.  With regard to the history of 
mumps during childhood, the Board finds no basis for 
concluding that the examiner would have incorrectly noted 
such a specific history.  With respect to the examiner's 
comment that the veteran had no history of injury of the 
reproductive organs, the Board finds that this is essentially 
accurate.  The veteran's service medical records contain no 
mention of an injury to the reproductive organs, and the only 
injuries currently noted on the scars examination were very 
superficial fragment wounds to a variety of areas including 
the genitals with no underlying disability.  A superficial 
wound to the skin does not establish the occurrence of an 
injury to underlying organs, absent an informed, reasoned 
medical opinion supporting such a finding.

Regarding the lay statement from the veteran's mother (that 
the veteran had been seen by a doctor after service and told 
that he was sterile), the Board notes that hearsay medical 
evidence, as transmitted by a lay person, is not sufficient 
to support a claim because the connection between what a 
physician said and the lay person's account of what the 
physician purportedly said is simply too attenuated and 
inherently unreliable to constitute medical evidence.  See 
Robinette v. Brown, 8 Vet. App. 69, 77 (1995).  See also 
Kirwin v. Brown, 8 Vet. App. 148, 153 (1995).  Accordingly, 
the Board concludes that sterility was not incurred in or 
aggravated by service, and may not be presumed to have been 
incurred in service or as a result of exposure to herbicides.

V.  Entitlement To An Increased (Compensable) Rating
 For Shell Fragment Wound Scars Of The Legs,
 Arms, Buttocks, Back And Genital Area.

The veteran's attorney has argued that a 10 percent rating is 
warranted for each scar.  The veteran's scars may be rated 
under 38 C.F.R. § 4.118, Diagnostic Code 7804, which provides 
that a 10 percent rating may be assigned if the scar is 
painful and tender on objective examination.  In addition, 
under Diagnostic Code 7803, a 10 percent rating may be 
granted for a superficial scar that is poorly nourished with 
repeated ulceration.  A rating may be assigned under 
Diagnostic Code 7805 if there is limitation of function of 
the affected part.  Under 38 C.F.R. § 4.31, however, a zero 
percent rating shall be assigned when the requirements for a 
compensable evaluation are not met.  

Under certain circumstances, assigning two separate ratings 
for a scar would not result in pyramiding.  In Esteban v. 
Brown, 6 Vet. App. 259 (1994), the United States Court of 
Appeals for Veterans Claims (Court) held that a veteran was 
entitled to combine his 10 percent disability rating for 
disfigurement with an additional 10 percent rating for tender 
and painful scars and a third 10 percent for facial muscle 
injury interfering with mastication where the symptomatology 
of the three problems were distinct and separate.  As applied 
to the present case, the Board must determine whether the 
veteran qualifies for one rating based on limitation of 
function, and another separate rating based on the scar 
having pain and tenderness, being poorly nourished with 
repeated ulceration, or disfigurement.

The veteran's service medical records show that he sustained 
multiple shrapnel wound injuries.  As noted above, the wounds 
were described as not involving nerves or arteries.  

The veteran's post-service medical treatment records have 
been reviewed, but do not contain any references to 
complaints regarding the shell fragment wound scars.

The report of a scars examination conducted by the VA in 
October 1999 shows that the veteran had a history of having 
been standing in the vicinity of a satchel charge that 
exploded and showered him with small fragments of metal.  He 
had multiple scars.  All of the scars were very small.  Many 
of them, from age, were practically invisible.  None were 
over a quarter of an inch in diameter.  They were located on 
both legs, on both arms, in the buttocks, on the back, in the 
genital area on the scrotum.  They were very small and they 
were multiple.  The veteran stated that at the time some of 
the metal fragments were squeezed out.  Others were too deep 
to squeeze out, and had erupted over a period of time.  The 
veteran said that they would cause a small like "business" 
[blemish?] on his skin and he would squeeze it and a small 
metal particle would come out.  The diagnoses were shell 
fragment wound scars, very small, of the legs, arms, 
buttocks, back, and genital area, too numerous to count, 
perhaps with some retained metal particles still intact.  In 
an addendum, the examiner noted that none of the scars 
limited motion in any way or caused the veteran any 
disability at the present time.  The scars were all very 
superficial and in no way affected the motion of any of his 
joints. 

Based on the foregoing evidence, the Board finds that the 
scars are not painful and tender on objective examination, 
are not poorly nourished with repeated ulceration, and do not 
interfere with functions of the affected areas.  The veteran 
has not reported complaints of such manifestations, and such 
findings are not supported by any medical evidence.  
Accordingly, the Board concludes that the criteria for a 
compensable rating for shell fragment wound scars of the 
legs, arms, buttocks, back and genital area are not met.

VI.  Entitlement To An Effective Date Earlier Than April 1, 
1999, For A Grant Of Service Connection For Post-Traumatic 
Stress Disorder.

Unless specifically provided otherwise, the effective date of 
an award based on an original claim shall be fixed in 
accordance with the facts found, but shall not be earlier 
than the date of receipt of application.  38 U.S.C.A. 
§ 5110(a).  VA regulations provide that the effective date 
will be the date of receipt of the claim or the date 
entitlement arose, whichever is the later.  38 C.F.R. 
§§ 3.157(a), 3.400.  If the claim is for direct service 
connection, the effective date is the day following 
separation from active service or the date entitlement arose 
if the claim is received within one year after separation 
from service; otherwise, date of receipt of claim, or date 
entitlement arose, whichever is later.  38 U.S.C.A. 
§ 5110(b)(1); 38 C.F.R. § 3.400(b)(2)(i).

Any communication or action, indicating an intent to apply 
for one or more benefits under the laws administered by the 
VA, from a claimant, his or her duly authorized 
representative, a Member of Congress, or some person acting 
as next friend of a claimant who is not sui juris may be 
considered an informal claim.  Such informal claim must 
identify the benefit sought.  A claim-application means a 
formal or informal communication in writing requesting a 
determination of entitlement or evidencing a belief in 
entitlement, to a benefit.  38 C.F.R. § 3.1(p).  

The veteran filed a claim for service connection for a mental 
disorder on June 2, 1997, and continuously pursued that claim 
until service connection was granted for post-traumatic 
stress disorder.  The grant of service connection for post-
traumatic stress disorder was not dependent on any changes in 
the law which occurred subsequent to the veteran's claim.  
Accordingly, the Board concludes that the criteria for 
assignment of an effective date of June 2, 1997, for a grant 
of service connection for post-traumatic stress disorder are 
met.

VII.  Entitlement To An Effective Date Earlier Than June 10, 
1999, For Assignment Of A Compensable Evaluation For 
Tinnitus.

In evaluating the veteran's claim for an earlier effective 
date for increased compensation, the Board notes that the law 
and regulations provide that the effective date of an 
increased rating shall be the date of receipt of the claim, 
or the date entitlement arose, whichever is later.  See 
38 C.F.R. § 3.400(o).  Where pension, compensation, 
dependency and indemnity compensation is awarded or increased 
pursuant to a liberalizing law, or a liberalizing VA issue 
approved by the Secretary or by the Secretary's direction, 
the effective date of such award or increase shall be fixed 
in accordance with the facts found, but shall not be earlier 
than the effective date of the act or administrative issue.  
38 C.F.R. § 3.114.  

The veteran filed his claim for service connection for 
tinnitus on June 2, 1997.  This claim ultimately led to the 
allowance of service connection for tinnitus.  The RO has 
rated the disorder as noncompensably disabling effective from 
June 2, 1997, 1994, and as 10 percent disabling effective 
from June 10, 1999.  The Board notes that such a staged 
rating is permitted pursuant to Fenderson v. West, 12 Vet. 
App. 119 (1999) which held that when the initial disability 
evaluation is assigned for a disability, the entire rating 
period is to be considered including the possibility of 
staged ratings; that is, separate ratings for separate 
periods of time based on the facts found.

The veteran contends that he should be granted a 10 percent 
rating effective from the date of his claim in June 1997.  In 
order to determine whether such an earlier effective date is 
warranted, the Board must consider whether the criteria for a 
compensable rating were met prior to June 10, 1999.  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity in civil occupations.  See 38 U.S.C.A. 
§ 1155.  Separate diagnostic codes identify the various 
disabilities.  Disability ratings are determined by 
evaluating the extent to which the veteran's service-
connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, 
including employment, by comparing his symptomatology with 
the criteria set forth in the Schedule for Rating 
Disabilities (rating schedule).  38 U.S.C.A. § 1155; 
38 C.F.R. §§ 4.1, 4.2, 4.10.  The veteran's tinnitus is rated 
under Diagnostic Code 6260.

During the pendency of this appeal, regulatory changes 
amended the portion of the VA Schedule for Rating 
Disabilities pertaining to the ears.  This amendment was 
effective June 10, 1999.  See 64 Fed. Reg. 25202 through 
25210 (May 11, 1999).  When a law or regulation changes after 
a claim has been submitted, but before the administrative or 
judicial appeal process had been concluded, the law most 
favorable to the plaintiff must be applied.  See Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

Under the rating criteria for diseases of the ear in effect 
prior to June 10, 1999 (old criteria), Diagnostic Code 6260 
provided a single 10 percent disability rating when tinnitus 
was persistent as a symptom of head injury, concussion, or 
acoustic trauma. The amended regulations (new criteria) 
continue to provide a single 10 percent disability rating for 
tinnitus, but the only requirement is that the tinnitus be 
recurrent.  The revised criteria removed the requirement that 
tinnitus be a symptom of either a head injury, a concussion, 
or due to acoustic trauma, and that it be persistent.  See 38 
C.F.R. § 4.87, Diagnostic Code 6260, as amended by 64 Fed. 
Reg. 25202 through 25210 (May 11, 1999).  The proposed 
amendment to the regulations indicated that tinnitus is a 
subjective sensation which, under certain circumstances, 
comes and goes.  See 59 Fed. Reg. 17297 (April 12, 1994).  
The requirement that the tinnitus be "recurrent" means that 
it might not always be present, but that it returns at 
regular intervals.  Id.  It was also noted that tinnitus can 
be caused by a number of conditions, including injuries, 
acute diseases and drug reactions.  Id.  The restriction that 
tinnitus result from trauma was eliminated since the severity 
of disability from tinnitus does not depend on its origin.  
Id.

In evaluating the claim for an increased rating, the Board 
notes that, with respect to the period of time prior to June 
10, 1999, only the old rating criteria are applicable.  Under 
the old criteria, absent a showing of persistent tinnitus, 
the disorder is a non-compensable disability.

The Board finds that the evidence demonstrates that the 
veteran's tinnitus did not result in symptomatology 
contemplated for a compensable rating prior to June 10, 1999.  
The veteran's tinnitus was periodic and intermittent rather 
than persistent during the period prior to June 10, 1999.  
This is clearly demonstrated by the VA audiology examination 
of August 1997 which shows that the tinnitus was 
characterized as being "periodic".  It was also stated that 
the frequency of the tinnitus was "sporadic."  Accordingly, 
the Board concludes that the criteria for entitlement to an 
effective date earlier than June 10, 1999, for the assignment 
of a compensable rating for tinnitus are not met.


ORDER

1.  Service connection for a skin disorder, to include 
consideration as having been due to herbicide exposure, is 
denied.

2.  Service connection for bilateral hearing loss is denied.

3.  Service connection for sterility, to include 
consideration as having been due to herbicide exposure, is 
denied.

4.  An increased (compensable) rating for shell fragment 
wound scars of the legs, arms, buttocks, back and genital 
area is denied.

5.  An effective date of June 2, 1997, for a grant of service 
connection for post-traumatic stress disorder is granted, 
subject to the law and regulations applicable to the payment 
of monetary benefits.

6.  An effective date earlier than June 10, 1999, for 
assignment of a compensable evaluation for tinnitus is 
denied. 



		
	JEFF MARTIN 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

